Exhibit 10
SECOND AMENDED AND RESTATED SPONSOR COMPLETION GUARANTEE
     This Second Amended and Restated Sponsor Completion Guarantee (this
“Guarantee”) dated as of January 21, 2011, is made by MGM Resorts International,
formerly known as MGM MIRAGE, a Delaware corporation (“Completion Guarantor”),
in favor of CITYCENTER HOLDINGS, LLC, a Delaware limited liability company (the
“Company”), and BANK OF AMERICA, N.A., as collateral agent pursuant to the
Credit Agreement Collateral Agent Agreement referred to below (in such capacity
together with its successors, the “Credit Agreement Collateral Agent”), U.S.
Bank, National Association, as trustee, as collateral agent pursuant to the
Additional First Lien Collateral Agent Agreement referred to below (in such
capacity, together with its successors, the “Additional First Lien Collateral
Agent”), and U.S. Bank, National Association, as trustee, as collateral agent
pursuant to the Second Lien Collateral Agent Agreement (in such capacity,
together with its successors, the “Second Lien Collateral Agent”), with
reference to the following facts:
RECITALS
     A. The Company is the owner, directly or indirectly, of the land and
improvements collectively constituting the CityCenter project in Clark County,
Nevada (“CityCenter”).
     B. The Company entered into that certain Credit Agreement, dated as of
October 3, 2008 (as amended, modified or restated, the “Credit Agreement”), with
the lenders referred to therein (collectively, the “Lenders”) and Bank of
America, N.A., as the administrative agent for the Lenders (in such capacity
together with its successors, the “Administrative Agent” and the Administrative
Agent, the Credit Agreement Collateral Agent, the Lenders, and any of their
respective affiliates with a claim under or otherwise being entitled to the
benefits of the Credit Agreement and related loan documents, and as more fully
defined in the First Lien Intercreditor Agreement (as defined below),
collectively, the “Credit Agreement Secured Parties”).
     C. The Company also entered into that certain Collateral Agent and
Intercreditor Agreement, dated as of October 3, 2008 (as it may be amended,
modified or restated from time to time, the “Credit Agreement Collateral Agent
Agreement”), with the Credit Agreement Collateral Agent and the Administrative
Agent, pursuant to which the Collateral Agent agreed to act as collateral agent
for the Credit Agreement Secured Parties.
     D. Completion Guarantor and Dubai World, a Dubai, United Arab Emirates
government decree entity (“Dubai World”), each indirectly own 50% of the issued
and outstanding membership units in the Company. Accordingly, Completion
Guarantor and Dubai World are interested in the completion of CityCenter and the
financial success of the Company.
     E. As a condition to the making of Loans under the Credit Agreement,
Completion Guarantor and Dubai World each entered into a Sponsor Completion
Guarantee, dated October 31, 2008, providing several (and not joint or joint and
several) Completion Guarantees (with respect to Completion Guarantor, the
“Original Guarantee” and as amended and restated pursuant to the Amended and
Restated Sponsor Completion Guarantee (MGM MIRAGE), dated as of April 29, 2009,
the “Existing Completion Guarantee”), with respect to Dubai World, and as
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

 



--------------------------------------------------------------------------------



 



amended pursuant to an amendment dated as of April 29, 2009, the “Dubai World
Completion Guarantee”, and together, the “Sponsor Completion Guarantees”).
     F. The Company, certain of the Lenders and the Administrative Agent are
entering into that certain Amended and Restated Credit Agreement, dated as of
the date hereof, (as amended, modified or restated, the “Amended and Restated
Credit Agreement”), pursuant to which, inter alia, certain obligations of the
Company will be amended and restated as set forth therein.
     G. The Company is party to an Indenture dated as of January 21, 2011 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Additional First Lien Agreement”), among the Company, the Guarantors
identified therein and U.S. Bank, National Association, as trustee and as
Additional First Lien Collateral Agent (the Secured Parties as defined therein,
together with the other Additional First Lien Parties (as more fully defined in
the First Lien Intercreditor Agreement (as defined below)), being referred to
herein as the “Additional First Lien Secured Parties”).
     H. The Credit Agreement Collateral Agent, the Additional First Lien
Collateral Agent, and the other representatives identified therein are party to
a First Lien Intercreditor Agreement dated as of January 21, 2011 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“First Lien Intercreditor Agreement”).
     I. The Company is party to an Indenture dated as of January 21, 2011 (as
amended, restated, supplemented, waived, or otherwise modified from time to
time, the “Junior Lien Indenture”), among the Company, the Guarantors identified
therein and U.S. Bank, National Association, as trustee and as Junior Lien
Collateral Agent (the Secured Parties as defined therein being referred to
herein as the “Junior Lien Secured Parties”).
     J. The Credit Agreement Collateral Agent, the Additional First Lien
Collateral Agent, the Junior Lien Collateral Agent, and other representatives
identified therein are party to a General Intercreditor Agreement dated as of
January 21, 2011 (as amended, restated, supplemented, waived, or otherwise
modified from time to time, the “General Intercreditor Agreement”).
     K. It is a condition precedent to the Effective Date (as defined in the
Amended and Restated Credit Agreement) and to the transactions contemplated
under the Additional First Lien Agreement and the Junior Lien Indenture that
Completion Guarantor enter into this Guarantee to amend and restate the Existing
Completion Guarantee as set forth herein.
AGREEMENT
     In order to induce the Beneficiaries (as hereinafter defined) to enter into
their respective transaction documents and to extend, convert, or make the
credit extensions contemplated by such documents, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Completion Guarantor, as primary obligor and not merely as
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

2



--------------------------------------------------------------------------------



 



surety, hereby unconditionally and irrevocably covenants and agrees for the
benefit of the Company and each of the Beneficiaries as follows:
     1. Certain Defined Terms. Capitalized terms used herein have the meanings
ascribed thereto in the Amended and Restated Credit Agreement as in effect on
the Effective Date unless specifically defined herein. In addition to the terms
defined in the preamble and the recitals to this Guarantee and in the body of
this Guarantee, the following terms shall have the following respective meanings
when used herein:
     “Beneficiaries” means:
          (a) the Credit Agreement Secured Parties;
          (b) the Additional First Lien Secured Parties; and
          (c) the Junior Lien Secured Parties.
     “Collateral Agent” means any of the Credit Agreement Collateral Agent, the
Additional Fist Lien Collateral Agent(s), or the Junior Lien Collateral Agent.

    “Completion Costs” has the meaning set forth in Section 2.1 hereof.

     “Construction Payables” means the unpaid amount of any claims made by any
contractors, subcontractors, materialmen, vendors or other legitimate claimants
made in respect of works of improvement, which have been conducted in
furtherance of CityCenter and take priority over the Deed of Trust (including as
determined by binding settlement or pursuant to a final and nonappealable order
or judgment of a court of competent jurisdiction); provided that any such claim
that is the subject of a bona fide dispute between the Company and the claimant,
or is covered by a bond insuring the payment of such claim, in either case, to
the reasonable satisfaction of the Credit Agreement Collateral Agent (or should
there have been a Discharge of the Credit Agreement Obligations, of the
Enforcement Collateral Agent), shall not be considered a “Construction Payable”.
     “Cost Overruns” means the amount of any and all construction costs for
CityCenter that exceed $8,485,638,000 in the aggregate.
     “Crystals TA Expenses” has the meaning set forth in Section 2.1.
     “Discharge” has the meaning set forth in the First Lien Intercreditor
Agreement.
     “Enforcement Collateral Agent” has the meaning set forth in Section 25.
     “Guaranteed Obligations” means the obligations of Completion Guarantor
under this Guarantee.
     “Intercreditor Agreements” means the First Lien Intercreditor Agreement and
the General Intercreditor Agreement.
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

3



--------------------------------------------------------------------------------



 



     “OCIP Insurance Payables” means (a) payment of all remaining risk premia
and administration costs, as and when due, to Lexington Insurance Company and
its co-insurers and reinsurers in connection with the Owner Controlled Insurance
Program contemplated by the Construction Budget; and (b) payment of all
remaining claims benefits to insured parties under the Owner Controlled
Insurance Program as and when due, except to the extent that such claims are the
financial responsibility of Lexington Insurance Company and its co-insurers and
reinsurers.
     “Other Pending Construction Claims” has the meaning set forth in
Section 2.1 hereof.
     “Pending Mechanics Lien Claims” has the meaning set forth in Section 2.1
hereof.
     “Perini Lawsuit Resolution” has the meaning set forth in Section 4.1
hereof.
     “Permitted Cash Collateral Substitution” has the meaning set forth in
Section 4.2.
     “Related Party” shall mean any Loan Party (as such term is defined in the
Amended and Restated Credit Agreement) or Grantor (as such term is defined in
the General Intercreditor Agreement).
     “Release of Circus Deeds of Trust” has the meaning set forth in
Section 4.2.
     “Remaining Construction Costs” has the meaning set forth in Section 2.1
hereof.
     “Secured Obligations” means collectively, (1) the Credit Agreement
Obligations (as such term is defined in the First Lien Intercreditor Agreement),
(2) the Additional First Lien Obligations (as such term is defined in the First
Lien Intercreditor Agreement), and (3) the Junior Lien Obligations (as such term
is defined in the General Intercreditor Agreement).
     “Security Balance Account” means a deposit account of that name to be
maintained by the Company with the Credit Agreement Collateral Agent (or should
there have been a Discharge of the Credit Agreement Obligations, with the
Enforcement Agent), which is to be subject to the control agreement in favor of
the Beneficiaries.
     “Sponsor Proceeds Account” means a deposit account of that name to be
maintained by the Company with the Credit Agreement Collateral Agent (or should
there have been a Discharge of the Credit Agreement Obligations, with the
Enforcement Agent), which is to be subject to a control agreement in favor of
the Beneficiaries.
     “Sponsors” means Completion Guarantor and Dubai World.
     2. Scope and Nature of Guarantee. Completion Guarantor hereby irrevocably
agrees as follows:
          2.1 Without in any manner affecting Completion Guarantor’s obligations
and rights with respect to CityCenter completion costs paid prior to the
Effective Date, Completion Guarantor hereby guarantees the remaining costs of
the completion of CityCenter consisting
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

4



--------------------------------------------------------------------------------



 



solely of the payment, when due of the following claims: (a) the Construction
Payables relating to all mechanics liens filed in the Official Records of Clark
County, Nevada as of the Effective Date, including those set forth on Schedule I
attached hereto (the “Pending Mechanics Lien Claims”), (b) the Construction
Payables relating to all other work done in respect of CityCenter prior to the
Effective Date (whether or not the subject of filed mechanics liens described on
Schedule I attached hereto) (the “Other Pending Construction Claims”), (c) the
Construction Payables relating to the remaining completion work on CityCenter to
be performed after the Effective Date and as described on Schedule II attached
hereto (the “Remaining Construction Costs”), (d) the OCIP Insurance Payables,
and (e) the Construction Payables relating to the tenant allowance obligations
at Crystals described on Schedule III attached hereto (the “Crystals TA
Expenses”) (the Pending Mechanics Lien Claims, the Other Pending Construction
Claims, the Remaining Construction Costs, the OCIP Insurance Payables, and the
Crystals TA Expenses, collectively, the “Completion Costs”).
          2.2 The obligations of Completion Guarantor hereunder are independent
of and in addition to any other obligations of Completion Guarantor relating to
the Company or CityCenter. For the avoidance of doubt, no other equity or debt
investments made by Completion Guarantor or any of its Subsidiaries in the
Company or any of its Subsidiaries or other payments made by Completion
Guarantor or its Subsidiaries to or for the benefit of the Company or any of its
Subsidiaries shall reduce or otherwise affect the amount of funds available to
be drawn under this Guarantee.
          2.3 It is acknowledged and agreed that (a) Completion Guarantor
retains all of its rights as surety in respect of all amounts paid by Completion
Guarantor under the Existing Completion Guarantee and to be paid under this
Guarantee to the extent that such amounts are Cost Overruns, including the right
to receive MGM Completion Guarantee Reimbursement Amount solely as and when
permitted by the terms of the agreements and instruments under which the Secured
Obligations arise; provided, however, that Completion Guarantor shall in no
manner be entitled to assert those rights against CityCenter or the Company
(except solely with respect to the MGM Completion Guarantee Reimbursement Amount
and solely as and when permitted by the terms of the agreements and instruments
under which the Secured Obligations arise) unless and until there has been a
Discharge of all Secured Obligations, and (b) subject in all respects to the
agreements and instruments under which the Secured Obligations arise, Completion
Guarantor shall be entitled to require the application of Condo Proceeds in the
amount of $123,850,553 to the payment of remaining Completion Costs (as and when
received), to have such amounts retained in the Sponsor Proceeds Account for the
satisfaction of the Completion Costs or, following the satisfaction of all
Completion Costs and subject to the terms of the agreements and instruments
under which the Secured Obligations arise, to be remitted to Completion
Guarantor in satisfaction of any MGM Completion Guarantee Reimbursement Amount
then owing.
          2.4 Without limiting the generality of Section 3.1 hereof or of any of
the other provisions of this Guarantee, should there be insufficient moneys in
the Sponsor Proceeds Account in order to fund the Security Balance Account for
the payment of any Completion Costs then due and owing, Completion Guarantor
shall be obligated, without any prior demand or other
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

5



--------------------------------------------------------------------------------



 



action being required from or by any of the Beneficiaries, to promptly fund into
the Sponsor Proceeds Account to cure any such deficiency.
     3. Guarantee Enforcement.
          3.1 If the Completion Guarantor fails to pay amount owing hereunder
when due, the Enforcement Collateral Agent may (but shall not be required to)
make demand hereunder upon the presentation of supporting documentation for any
Completion Costs (or amounts under Section 19) then due and owing, and any such
demand shall be payable by Completion Guarantor within ten (10) Business Days by
wire transfer of immediately available funds to the Company for direct deposit
into the Sponsor Proceeds Account and from such account, then disbursed for the
name of the Company in payment of such Completion Costs; provided, however, that
no such demand shall be made in respect of the Pending Mechanics Lien Claims
unless and until a final, unstayed order or judgment has been entered in the
Perini Lawsuit. Subject to the proviso in the preceding sentence relating to the
Pending Mechanics Lien Claims, should Completion Guarantor default or otherwise
fail to comply with such demand, the Enforcement Collateral Agent thereafter may
(but shall not be required to) seek, compel, or recover with respect to such
failure, the performance of such obligation pursuant to any right, power, and/or
remedy available under this Guarantee, the Circus Deeds of Trust or the
operative agreement(s) governing the Permitted Cash Collateral Substitution (as
defined below) (as applicable), and/or applicable law. Any recovery obtained by
the Enforcement Collateral Agent in such instance shall be directed to the
satisfaction of such Completion Costs and not to the payment of any of the
Secured Obligations except solely in the event and to the extent that the
Beneficiaries in any manner whatsoever (including through protective advances,
the application of collateral proceeds, or otherwise) satisfied or can be deemed
to have satisfied the Completion Costs subject to such demand. In such event
(and to such extent), the proceeds of such recovery shall be distributed (a) in
the case of Completion Costs paid or otherwise satisfied through protective
advances, to the Beneficiaries making such protective advances, and (b) in the
case of Completion Costs paid or otherwise satisfied through the application of
collateral proceeds, pursuant to the provisions of the Intercreditor Agreements
as if such proceeds otherwise constituted collateral proceeds.
          3.2 Completion Guarantor agrees that its obligations hereunder shall
not be affected by any exercise or non-exercise of remedies by any Beneficiary,
and that this Guarantee shall continue to be enforceable against Completion
Guarantor until it terminates in accordance with Section 31. Completion
Guarantor’s obligations hereunder in accordance with the terms hereof shall be
irrevocable and unconditional, including notwithstanding any (x) deterioration
in the financial condition of the Company, including any bankruptcy or similar
proceeding of the Company or any of its subsidiaries, (y) elimination or
transfer of Completion Guarantor’s ownership interest in the Company, including
in connection with any bankruptcy or similar proceeding or (z) any deemed
satisfaction of (or any failure by Dubai World to fund any of) Dubai World’s
obligations under the Dubai World Completion Guarantee.
          3.3 Notwithstanding any other provision of this Guarantee to the
contrary, this Guarantee is not a guarantee of any of the Secured Obligations
(including any Indebtedness thereunder).
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

6



--------------------------------------------------------------------------------



 



          3.4 Completion Guarantor may effect its funding obligations hereunder
through fundings by itself or one or more of its direct or indirect
Subsidiaries. Without affecting any different arrangement between Dubai World
and Guarantor, insofar as their relationship as members of the Company may be
concerned, each funding made pursuant to this Guarantee (whether made by Sponsor
directly or through a Subsidiary) shall be deemed to constitute a contribution
to the equity capital of the Company, except to the extent of (a) the
obligations of the Company with respect to the MGM Completion Guarantee
Reimbursement Amount and (b) the Completion Guarantor’s rights in and to the
Condo Proceeds.
     4. Security for Guarantee.
          4.1 This Guarantee is secured by the Circus Deeds of Trust pertaining
to the real and personal property described therein (the “Collateral”). In the
event that the Enforcement Collateral Agent exercises its rights with respect to
the Collateral as provided herein and in the Circus Deeds of Trust, the parties
agree, without in any manner limiting the scope of this Completion Guaranty or
the rights in the Collateral, that the proceeds of the Collateral shall be
deemed to be applied first to satisfy Completion Guarantor’s obligations under
this Guarantee with respect to the first $300,000,000 of Completion Costs
required to be paid under the provisions of this Guarantee and then, to satisfy
the remaining Completion Costs. Without limiting the generality of the other
provisions of this Guarantee, in the event of the occurrence of any event of
default under the Circus Deeds of Trust that, in the reasonable judgment of the
Enforcement Collateral Agent, impairs the value of the Collateral in an amount
not less than $25,000,000, the Beneficiaries shall be deemed to have an
accelerated obligation under this Guarantee in the amount of the Enforcement
Collateral Agent’s estimate of Completion Guarantor’s liability under this
Guarantee (which in no circumstances shall be less than (a) $300,000,000 prior
to the final resolution, whether via adjudication pursuant to a final and
nonappealable order or judgment of a court of competent jurisdiction, payment,
or settlement, of all claims at issue in the Perini Lawsuit (“Perini Lawsuit
Resolution”) and (b) $50,000,000 subsequent to the Perini Lawsuit Resolution),
and the Enforcement Collateral Agent shall be entitled, but not obligated, and
may act (or refrain from acting) as it determines in its sole and absolute
discretion, to pursue a foreclosure of the Circus Deeds of Trust (and/or any of
them or any combination of them) if the Release of the Circus Deeds of Trust has
not occurred and/or to pursue any other rights, powers, and/or remedies under
the Circus Deeds of Trust (if the Release of the Circus Deeds of Trust has not
occurred), this Guarantee, and/or applicable law.
          4.2 Upon the final resolution, whether by adjudication pursuant to a
final and nonappealable order or judgment of any court of competent
jurisdiction, payment, or settlement of (a) all Pending Mechanics Lien Claims,
(b) all Other Pending Construction Claims, and (c) all Remaining Construction
Costs, Completion Guarantor may obtain the release of the Circus Deeds of Trust
(the “Release of the Circus Deeds of Trust”) by substituting cash collateral
(the “Permitted Cash Collateral Substitution”) in an amount equal to the
remaining aggregate amount of (a) the OCIP Insurance Payables and (b) the
Crystals TA Expenses as estimated and certified by a Responsible Officer of
Completion Guarantor and to the satisfaction of the Credit Agreement Collateral
Agent (or should there have been a Discharge of the Credit Agreement
Obligations, of the Enforcement Collateral Agent), such cash collateral to be
deposited with the
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

7



--------------------------------------------------------------------------------



 



Credit Agreement Collateral Agent (or should there have been a Discharge of the
Credit Agreement Obligations, with the Enforcement Collateral Agent) pursuant to
pledge, deposit account, or similar agreements in form and substance acceptable
to the Credit Agreement Collateral Agent (or should there have been a Discharge
of the Credit Agreement Obligations, to the Enforcement Collateral Agent), it
being understood that the purpose of the Permitted Cash Collateral Substitution
is to secure the Completion Guarantor’s obligation to satisfy the then-remaining
OCIP Insurance Payables and Crystals TA Expenses and that no Release of the
Circus Deeds of Trust shall occur unless and until the Permitted Cash Collateral
Substitution (including the resolution of all issues relating to the
acceptability of the form and substance of any pertinent pledge, deposit
account, or similar agreement) shall have occurred. Notwithstanding any other
provision of this Guarantee to the contrary, such cash collateral may consist of
Condo Proceeds to the extent expressly permitted pursuant to the provisions of
the Amended and Restated Credit Agreement, the Additional First Lien Agreement,
and the Junior Lien Indenture. In the event that Completion Guarantor may obtain
the Release of the Circus Deeds of Trust pursuant to the provisions of this
Section 4.2, the Credit Agreement Collateral Agent (or should there have been a
Discharge of the Credit Agreement Obligations, the Enforcement Collateral Agent)
shall be authorized (and shall be deemed to have been granted an irrevocable
power of attorney by the Beneficiaries) to execute all documents necessary to
effect such release without any further action being required on the part of the
other Beneficiaries. Notwithstanding any other provisions of this Guarantee to
the contrary, the Release of the Circus Deeds of Trust and the Permitted Cash
Collateral Substitution shall in no manner constitute a defeasance (or other
type of discharge) of Completion Guarantor with respect to any Guaranteed
Obligations (including any Completion Costs) remaining unpaid as of (or arising
after) the date of the Release of the Circus Deeds of Trust.
     5. Nature of Guarantee. This Guarantee is irrevocable and continuing in
nature and relates to any Guaranteed Obligations now existing or hereafter
arising. This Guarantee is a guarantee of prompt and punctual payment and
performance and is not merely a guarantee of collection.
     6. Relationship to Other Agreements. Except as specifically noted herein,
nothing herein shall in any way modify or limit the effect of terms or
conditions set forth in any other transaction document, including without
limitation the Sponsor Subordination Agreement, executed by Completion Guarantor
or any other document, instrument or agreement executed by Completion Guarantor
in connection with CityCenter, but each and every term and condition hereof
shall be in addition thereto.
     7. Subordination of Indebtedness of the Company to Completion Guarantor.
Completion Guarantor represents and warrants that, as of the date hereof, the
Company and its Subsidiaries do not have any Indebtedness owing to Completion
Guarantor other than the portion of the Sponsor Subordinated Debt that has
already been advanced to the Company in connection with funding construction of
CityCenter or as otherwise expressly provided or permitted in the Amended and
Restated Credit Agreement, the Additional First Lien Agreement, and the Junior
Lien Indenture (it being acknowledged that the MGM Completion Guarantee
Reimbursement Amount and the right of MGM Resorts to receive Condo Proceeds in
the amounts described above do not constitute Indebtedness). Completion
Guarantor hereby agrees that all
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

8



--------------------------------------------------------------------------------



 



Indebtedness now or hereafter owed by the Company or any of its Subsidiaries to
Completion Guarantor or any of its Subsidiaries shall be subordinated in right
of payment to the Secured Obligations as and to the extent provided in the
Sponsor Subordination Agreement, the Amended and Restated Credit Agreement, the
Additional First Lien Agreement, or the Junior Lien Indenture (as applicable),
and all such present or future Indebtedness of the Company or any of its
Subsidiaries shall be subject to the Sponsor Subordination Agreement.
     8. Statutes of Limitations and Other Laws. Until the Guaranteed Obligations
have been paid and performed in full or this Guarantee terminates in accordance
with Section 31, all the rights, privileges, powers and remedies granted to the
Beneficiaries hereunder shall continue to exist and may be exercised by the
Beneficiaries at any time and from time to time irrespective of the fact that
any of the Guaranteed Obligations or the Secured Obligations may have become
barred by any statute of limitations. Completion Guarantor expressly waives the
benefit of any and all statutes of limitation, and any and all Laws providing
for exemption of property from execution or for evaluation and appraisal upon
foreclosure, to the maximum extent permitted by applicable Laws.
     9. Waivers and Consents. Completion Guarantor consents and agrees that the
Beneficiaries may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) supplement, modify, amend, extend, renew, accelerate or otherwise change the
time for payment or the terms of their respective Secured Obligations or any
part thereof, including, without limitation, any increase or decrease of the
rate(s) of interest thereon and any increase or decrease in the principal amount
of their respective Secured Obligations; (b) supplement, modify, amend or waive,
or enter into or give any agreement, approval or consent with respect to, their
respective Secured Obligations or any part thereof, or any of the transaction
documents to which Completion Guarantor is not a party or any additional
security or guarantees, or any condition, covenant, default, remedy, right,
representation or term thereof or thereunder; (c) accept new or additional
instruments, documents or agreements in exchange for or relative to any of the
transaction documents or their respective Secured Obligations or any part
thereof; (d) accept partial payments on the Secured Obligations; (e) receive and
hold additional security or guarantees for their respective Secured Obligations
or any part thereof; (f) release, reconvey, terminate, waive, abandon, fail to
perfect, subordinate, exchange, substitute, transfer and/or enforce any security
or guarantees, and apply any security and direct the order or manner of sale
thereof as the Beneficiaries in their discretion may determine; (g) release any
Person from any personal liability with respect to their respective Secured
Obligations or any part thereof; (h) settle, release on terms satisfactory to
the applicable Beneficiary or by operation of applicable Laws or otherwise
liquidate or enforce any of their respective Secured Obligations and any
security or guarantee therefor in any manner, consent to the transfer of any
security and bid and purchase at any sale; and/or (i) consent to the merger,
change or any other restructuring or termination of the corporate or other
existence of the Company or any other Related Party, and correspondingly
restructure their respective Secured Obligations, and any such merger, change,
restructuring or termination shall not affect the liability of Completion
Guarantor or the continuing effectiveness hereof, or the enforceability hereof
with respect to all or any part of the Guaranteed Obligations.
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

9



--------------------------------------------------------------------------------



 



     The Enforcement Collateral Agent, on behalf of the Beneficiaries, may
enforce this Guarantee independently of any other remedy or security the
Beneficiaries at any time may have or hold in connection with their respective
Secured Obligations. Completion Guarantor expressly waives any right to require
the Beneficiaries to marshal assets in favor of the Company, Completion
Guarantor or any other Person, and agrees that the Beneficiaries may proceed
against the Company or any other Person, or upon or against any security or
remedy, before proceeding to enforce this Guarantee, in such order as they shall
determine in their discretion. The Enforcement Collateral Agent, on behalf of
the Beneficiaries, may file a separate action or actions against the Company
and/or Completion Guarantor without respect to whether action is brought or
prosecuted with respect to any security or against any other Person, or whether
any other Person is joined in any such action or actions. Completion Guarantor
agrees that the Beneficiaries and the Company and any Affiliates of the Company
may deal with each other in connection with their respective Secured Obligations
or otherwise, or alter any contracts or agreements now or hereafter existing
between any of them, in any manner whatsoever, all without in any way altering
or affecting the effectiveness and enforceability of this Guarantee. The
Beneficiaries’ rights hereunder shall be reinstated and revived, and the
enforceability of this Guarantee shall continue, with respect to any amount at
any time paid on account of the Guaranteed Obligations which thereafter shall be
required to be restored or returned by the Beneficiaries upon the bankruptcy,
insolvency or reorganization of the Company, Completion Guarantor or any other
Person, or otherwise, all as though such amount had not been paid. The rights of
the Beneficiaries created or granted herein and the enforceability of this
Guarantee with respect to Completion Guarantor at all times shall remain
effective to guarantee the full amount of all the Guaranteed Obligations even
though the Secured Obligations of certain (but not all) of the Beneficiaries
shall have been paid in full and even though the respective Secured Obligations
of the Beneficiaries, or any part thereof, or any security or guarantee
therefor, may be or hereafter may become invalid or otherwise unenforceable as
against the Company or any other Related Party or any other guarantor or surety
and whether or not the Company or any other Related Party shall have any
personal liability with respect thereto. Completion Guarantor expressly waives
any and all defenses now or hereafter arising or asserted by reason of (a) any
disability or other defense of the Company or any other Related Party with
respect to any of the Secured Obligations, (b) the unenforceability or
invalidity of any security or guarantee for any of the Secured Obligations or
the lack of perfection or continuing perfection or failure of priority of any
security for any of the Secured Obligations, (c) the cessation for any cause
whatsoever of the liability of the Company or any other Related Party (other
than by reason of the full payment and performance of all their respective
Secured Obligations and the termination of all commitments under the pertinent
transaction documents), (d) any failure of the Beneficiaries to marshal assets
in favor of the Company, any other Related Party or any other Person, (e) any
failure of the Beneficiaries to give notice of sale or other disposition of any
collateral securing any Secured Obligation to Completion Guarantor or any other
Person or any defect in any notice that may be given in connection with any sale
or disposition of any collateral securing any Secured Obligation, (f) any
failure of the Beneficiaries to comply with applicable Laws in connection with
the sale or other disposition of any collateral securing any Secured Obligation
or other security for any Secured Obligation, including without limitation, any
failure of the Beneficiaries to conduct a commercially reasonable sale or other
disposition of any collateral securing any Secured Obligation or other security
for any Secured Obligation, (g) any
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

10



--------------------------------------------------------------------------------



 



act or omission of the Beneficiaries or others that directly or indirectly
results in or aids the discharge or release of the Company or any other Related
Party or any of their respective Secured Obligations or any security or
guarantee therefor by operation of law or otherwise, (h) any Law which provides
that the obligation of a surety or guarantor must neither be larger in amount
nor in other respects more burdensome than that of the principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation, (i) any failure of the Beneficiaries to file or enforce a claim in
any bankruptcy or other proceeding with respect to any Person, (j) the election
by the Beneficiaries, in any bankruptcy proceeding of any Person, of the
application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code, (k) any extension of credit or the grant of any Lien under
Section 364 of the Bankruptcy Code of the United States, (l) any use of cash
collateral under Section 363 of the Bankruptcy Code of the United States,
(m) any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding of any Person, (n) the avoidance of any
Lien in favor of the Beneficiaries for any reason, (o) any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against any Person, including any
discharge of, or bar or stay against collecting, all or any of the Secured
Obligations (or any interest thereon) in or as a result of any such proceeding,
(p) to the extent permitted in paragraph 40.495 of the Nevada Revised Statutes
(“NRS”), the benefits of the one-action rule under NRS Section 40.430, or
(q) any action taken by the Enforcement Collateral Agent that is authorized by
this Section or any other provision of any transaction document. Without
limiting the generality of any of the foregoing, in the event of any dissolution
or insolvency of Completion Guarantor, the general inability of Completion
Guarantor to pay debts as they mature, an assignment by Completion Guarantor for
the benefit of creditors, the institution of any proceeding by or against
Completion Guarantor alleging Completion Guarantor is insolvent or unable to pay
its debts as they mature, and such event occurs prior to the Completion Date,
the Beneficiaries shall be deemed to have an accelerated obligation under this
Guarantee in the amount of Completion Guarantor’s estimated liability under this
Guarantee (which in no circumstances shall be less than (a) $300,000,000 prior
to the Perini Lawsuit Resolution and (b) $50,000,000 subsequent to the Perini
Lawsuit Resolution), and the Enforcement Collateral Agent shall be entitled to
file a proof of claim and otherwise pursue the allowance and recovery of such a
claim (and take any and all other actions in connection therewith) in any such
proceeding. Completion Guarantor expressly waives all setoffs and counterclaims
and all presentments, demands for payment or performance, notices of nonpayment
or nonperformance, protests, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever with respect to any
and all of the Secured Obligations, and all notices of acceptance of this
Guarantee or of the existence, creation or incurrence of new or additional
Secured Obligations.
     10. Condition of the Company and other Related Parties. Completion
Guarantor represents and warrants to the Beneficiaries that Completion Guarantor
has established adequate means of obtaining from the Company and each other
Related Party, on a continuing basis, financial and other information pertaining
to the businesses, operations and condition (financial and otherwise) of the
Company and each other Related Party and their properties, and Completion
Guarantor now is and hereafter will be completely familiar with the businesses,
operations and condition (financial and otherwise) of the Company and each other
Related Party and their properties. Completion Guarantor hereby expressly waives
and relinquishes any duty
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

11



--------------------------------------------------------------------------------



 



on the part of the Beneficiaries (should any such duty exist) to disclose to
Completion Guarantor any matter, fact or thing related to the businesses,
operations or condition (financial or otherwise) of the Company or each other
Related Party or their properties, whether now known or hereafter known by the
Beneficiaries during the life of this Guarantee.
     11. Liens on Real Property. Completion Guarantor expressly waives any
defenses to the enforcement of this Guarantee or any rights of the Beneficiaries
created or granted hereby or to the recovery by the Beneficiaries against the
Company, any other Related Party or any other Person liable therefor of any
deficiency after a judicial or nonjudicial foreclosure or sale because all or
any part of the Guaranteed Obligations or the Secured Obligations are secured by
real property. This means, among other things: (1) the Beneficiaries may collect
from Completion Guarantor without first foreclosing on any real or personal
property collateral pledged by the Related Parties or by Completion Guarantor;
(2) if the Beneficiaries foreclose on any real property collateral pledged by
the Related Parties or by Completion Guarantor: (A) the amount of the Secured
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price; and (B) the Beneficiaries may collect from Completion Guarantor even if
the Beneficiaries, by foreclosing on the real property collateral, have
destroyed, terminated, or otherwise adversely affected any right Completion
Guarantor may have to collect from the Related Parties. This is an unconditional
and irrevocable waiver of any rights and defenses Completion Guarantor may have
because all or any part of the Guaranteed Obligations or the Secured Obligations
are secured by real property. Completion Guarantor expressly waives any defenses
or benefits that may be derived from NRS Section 40.430 and judicial decisions
relating thereto, and NRS Sections 40.451, 40.455, 40.457 and 40.459, and all
other suretyship defenses it otherwise might or would have under Nevada Law or
other applicable Law. Completion Guarantor expressly waives any right to receive
notice of any judicial or nonjudicial foreclosure or sale of any real property
or interest therein subject to any such deeds of trust or mortgages or other
instruments and Completion Guarantor’s or any other Person’s failure to receive
any such notice shall not impair or affect Completion Guarantor’s obligations
hereunder or the enforceability of this Guarantee or any rights of the
Beneficiaries created or granted herein.
     12. Subrogation, Indemnification and Contribution. Other than in respect of
MGM Completion Guarantee Reimbursement Amount and the application of Condo
Proceeds (which shall be payable to Completion Guarantor as contemplated by
Section 2.3 hereof), Completion Guarantor hereby defers and subordinates, until
all of the Secured Obligations have been indefeasibly paid and performed in full
and any commitments with respect to the Secured Obligations are terminated, (i)
all rights to indemnification by the Related Parties in respect of any payments
made by Completion Guarantor hereunder, (ii) all subrogation rights arising out
of the making of such payments, and all other similar rights which may arise in
favor of Completion Guarantor against any Related Party, (iii) all rights to set
off against the assets of any Related Party, and (iv) all rights to
reimbursement, to exoneration or to any other rights that could accrue to a
surety against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker, and which Completion Guarantor may have or hereafter acquire
against any Related Party in connection with or as a result of Completion
Guarantor’s execution, delivery and performance of this Guarantee.
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

12



--------------------------------------------------------------------------------



 



     13. Understandings with Respect to Waivers and Consents. Completion
Guarantor warrants and agrees that each of the waivers and consents set forth
herein are made with full knowledge of their significance and consequences, with
the understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Completion
Guarantor otherwise may have against the Company, any other Related Party, any
Beneficiary or others, or against any collateral securing any Secured
Obligation, and that, under the circumstances, the waivers and consents herein
given are reasonable and not contrary to public policy or Law. Completion
Guarantor acknowledges that it has either consulted with legal counsel regarding
the effect of this Guarantee and the waivers and consents set forth herein, or
has made an informed decision not to do so. If this Guarantee or any of the
waivers or consents herein are determined to be unenforceable under or in
violation of applicable Law, this Guarantee and such waivers and consents shall
be effective to the maximum extent permitted by Law.
     14. Representations and Warranties.
          14.1 Completion Guarantor represents and warrants that there is no
equitable or legal defense to the enforcement of this Guarantee against
Completion Guarantor which has not been effectively waived to the extent legally
possible.
          14.2 The execution, delivery and performance of this Guarantee does
not (i) violate any provisions of law or any order or any court or other agency
of government, (ii) contravene any provision of any material contract or
agreement to which Completion Guarantor is a party or by which Completion
Guarantor or Completion Guarantor’s assets are bound, or (iii) result in the
creation or imposition of any lien, charge or encumbrance of any nature upon an
property, asset or revenue of Completion Guarantor except pursuant to or as set
forth in the Circus Deeds of Trust.
          14.3 All consents, approvals, orders and authorizations of, and
registrations, declarations and filings with, any governmental agency or
authority or other person or entity, if any, which are required to be obtained
in connection with the execution and delivery of this Guarantee or the
performance of Completion Guarantor’s obligations hereunder have been obtained,
and each is in full force and effect.
          14.4 Completion Guarantor has paid all taxes and other charges imposed
by any governmental agency or authority due and payable by Completion Guarantor
other than those that are being challenged in good faith by appropriate
proceedings.
     15. Delegations and Assignments.
          15.1 This Guarantee shall inure to the benefit of the successors and
assigns of the Beneficiaries who shall have, to the extent of their interest,
the rights of Beneficiaries hereunder.
          15.2 This Guarantee is binding upon Completion Guarantor and its
successors and assigns. Completion Guarantor is not entitled to assign or
delegate its obligations
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

13



--------------------------------------------------------------------------------



 



hereunder to any other person without the written consent of each Collateral
Agent, except that Completion Guarantor may delegate its obligation to fund
Completion Costs hereunder to any of its wholly-owned direct or indirect
Subsidiaries so long as such Subsidiary is a party to the Sponsor Subordination
Agreement; provided, however, under no circumstances shall such delegation
relieve Completion Guarantor of its obligations under this Guarantee.
     16. Additional Waiver. No delay on the part of any Beneficiary in
exercising any of its rights (including those hereunder) and no partial or
single exercise thereof and no action or non-action by any Beneficiary, with or
without notice to Completion Guarantor or anyone else, shall constitute a waiver
of any rights or shall affect or impair this Guarantee.
     17. Interpretation. The section headings in this Guarantee are for the
convenience of reference only and shall not affect the meaning or construction
of any provision hereof.
     18. Notices. All notices and other communications in connection with this
Guarantee shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
e-mail transmission to the parties at the following addresses:
     The address of Completion Guarantor for notices is:
MGM Resorts International
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Dan D’Arrigo
Executive Vice President and Chief Financial Officer
Telecopier: (702) 693-7628
ddarrigo@mgmresorts.com
     With a copy to:
MGM Resorts International
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: William M. Scott IV
Executive Vice President — Corporate Strategy & Special Counsel
Telecopier: (702) 693-7628
Telephone : (702) 730-3940
bscott@mgmresorts.com
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

14



--------------------------------------------------------------------------------



 



     The address of the Credit Agreement Collateral Agent for notices is:
Bank of America, N.A.
Agency Management
Mail Code: TX1-492-14-11
Bank of America Plaza
901 Main Street, 14th Floor
Dallas, TX 75202-3714
Attention: Maurice Washington, Vice President
Telecopier: (214) 290-9544
maurice.washington@bankofamerica.com
     With a copy to:
Bank of America, N.A.
Special Assets Group
Mail Code: TX1-492-66-01
901 Main Street, 66th Floor
Dallas, TX 75202
Attention: John (Jack) W. Woodiel III
Telecopier: (214) 290-9475
Telephone: (214) 209-0955
jack.woodiel@bankofamerica.com
     And to:
Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606-4637
Attention: Thomas S. Kiriakos
Telecopier: (312) 706-8232
Telephone: (312) 701-7598
tkiriakos@mayerbrown.com
     The address for the Additional First Lien Collateral Agent for notices is:
U.S. Bank, National Association
EP-MN-WS3C
60 Livingston Avenue
St. Paul, MN 55107-1419
Attention: Ray Haverstock
Telecopier: (651) 495-8097
Telephone: (651) 495-3909
raymond.haverstock@usbank.com
     With a copy to:
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

15



--------------------------------------------------------------------------------



 



Dorsey & Whitney LLP
250 Park Avenue
New York, New York 10177-1500
Attention: Mark Jutsen
Telecopier: (212) 953-7201
Telephone: (212) 415-9335
justsen.mark@dorsey.com
     The address for the Junior Lien Collateral Agent for notices is:
U.S. Bank, National Association
EP-MN-WS3C
60 Livingston Avenue
St. Paul, MN 55107-1419
Attention: Ray Haverstock
Telecopier: (651) 495-8097
Telephone: (651) 495-3909
raymond.haverstock@usbank.com
     With a copy to:
Dorsey & Whitney LLP
250 Park Avenue
New York, New York 10177-1500
Attention: Mark Jutsen
Telecopier: (212) 953-7201
Telephone: (212) 415-9335
justsen.mark@dorsey.com
     19. Costs and Expenses. Completion Guarantor agrees to pay to each
Collateral Agent all costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by such Collateral Agent
in the enforcement or attempted enforcement of this Guarantee, whether or not an
action is filed in connection therewith, and in connection with any waiver or
amendment of any term or provision hereof. All advances, charges, costs and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements (including the reasonably allocated cost of legal counsel employed
by such Collateral Agent), incurred or paid by such Collateral Agent in
exercising any right, privilege, power or remedy conferred by this Guarantee, or
in the enforcement or attempted enforcement thereof, shall be subject hereto and
shall become a part of the Guaranteed Obligations (and shall not be subject to
any liability cap) and shall be paid to such Collateral Agent by Completion
Guarantor, immediately upon demand, together with interest thereon at the
Default Rate provided for under the applicable transaction document, which in
the case of the Credit Agreement Collateral Agent, shall be the Amended and
Restated Credit Agreement.
     20. Construction of this Guarantee. This Guarantee is intended to give rise
to absolute and unconditional obligations on the part of Completion Guarantor;
hence, in any
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

16



--------------------------------------------------------------------------------



 



construction hereof, notwithstanding any provision of any transaction document
to the contrary, this Guarantee shall be construed strictly in favor of the
Beneficiaries (and against Completion Guarantor) in order to accomplish its
stated purpose.
     21. Liability. Completion Guarantor and by its acceptance hereof the
Beneficiaries hereby confirm that it is the intention of all such parties that
the guarantees by Completion Guarantor pursuant to this Guarantee do not
constitute a fraudulent transfer or conveyance for purposes of any federal or
state Law. To effectuate the foregoing intention, and notwithstanding any other
provision of this Guarantee to the contrary, in the event that any action or
proceeding is brought in whatever form and in whatever forum seeking to
invalidate Completion Guarantor’s obligations under this Guarantee under any
fraudulent conveyance, fraudulent transfer theory, or any other theory under any
law, including whether under state or federal law, Completion Guarantor,
automatically and without any further action being required of such Completion
Guarantor or any Collateral Agent, shall be liable under this Guarantee only for
an amount equal to the maximum amount of liability that could have been incurred
under applicable law by the Completion Guarantor under any guarantee of the
Guaranteed Obligations (or any portion thereof) at the time of the execution and
delivery of the Original Guarantee as such term is defined herein (or, if such
date is determined not to be the appropriate date for determining the
enforceability of such Completion Guarantor’s obligations hereunder for
fraudulent conveyance or transfer (or similar avoidance) purposes, on the date
determined to be so appropriate) without rendering such a hypothetical Guarantee
voidable under applicable law relating to fraudulent conveyance, fraudulent
transfer, or any other grounds for avoidance (such highest amount determined
hereunder being any such Completion Guarantor’s “Maximum Completion Guarantee
Amount”), and not for any greater amount, as if the stated amount of this
Guarantee as to such Completion Guarantor had instead been the Maximum
Completion Guarantee Amount. This Section is intended solely to preserve the
rights of each Collateral Agent and other Beneficiaries under this Guarantee to
the maximum extent not subject to avoidance under applicable law, and neither
any Completion Guarantor nor any other person or entity shall have any right or
claim under this Section with respect to the limitation described in this
Guarantee, except to the extent necessary so that the obligations of any
Completion Guarantor under this Guarantee shall not be rendered voidable to the
detriment of the Beneficiaries under applicable law. The liability of Completion
Guarantor hereunder is independent of any other guarantees at any time in effect
with respect to all or any part of the Guaranteed Obligations, including the
Dubai World Completion Guarantee, and Completion Guarantor’s liability hereunder
may be enforced regardless of the existence of any such guarantees. Any
termination by or release of Completion Guarantor in whole or in part shall not
affect the continuing liability of any other guarantor, and no notice of any
such termination or release shall be required. The execution hereof by
Completion Guarantor is not founded upon an expectation or understanding that
any other guarantee of the Guaranteed Obligations will ultimately be
enforceable.
     22. Amendments. This Guarantee may be amended only with the written consent
of Completion Guarantor, the Company and each Collateral Agent.
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

17



--------------------------------------------------------------------------------



 



     23. Counterparts. This Guarantee may be executed in one or more duplicate
counterparts, and when executed and delivered by all of the parties listed below
shall constitute a single binding agreement.
     24. Enforcement. At any time that Completion Guarantor fails to fund, on a
timely basis, the amount of any Guaranteed Obligation after receipt of a proper
demand hereunder, the Enforcement Collateral Agent shall be entitled to seek
remedies against Completion Guarantor to compel the funding of its obligations
hereunder. The Enforcement Collateral Agent may exercise any remedy available at
law or equity to enforce this Guarantee, including, without limitation, the
following:
          (a) Specific Performance. The Enforcement Collateral Agent may seek an
order for specific performance of Completion Guarantor’s funding obligations.
Completion Guarantor agrees that money damages would be an inadequate remedy for
breach of its funding obligations hereunder and hereby agrees in advance to an
order of specific performance enforcing any or all of such obligations; and
          (b) Foreclosure. The Enforcement Collateral Agent may proceed to
foreclose against the Collateral pursuant to the Circus Deeds of Trust. The
proceeds of any Collateral secured by the Circus Deeds of Trust shall be deemed
to be applied in the order of priority set forth in Section 4.1 hereof.
     25. Enforcement Collateral Agent. Completion Guarantor acknowledges that
each Collateral Agent, insofar as Completion Guarantor is concerned, is
authorized to enforce the provisions of this Guarantee for the benefit of the
Beneficiaries. Each party hereto (including Completion Guarantor) further
acknowledges that whichever Collateral Agent is the then-Applicable Collateral
Agent (as such term is defined in the First Lien Intercreditor Agreement) (the
“Enforcement Collateral Agent”) shall be the exclusive agent of the
Beneficiaries to exercise or enforce their rights, remedies, privileges and
powers under this Guarantee and to otherwise act on their behalf in all matters
related hereto. Completion Guarantor shall respect and treat any and all actions
so taken by the Enforcement Collateral Agent as if taken by the Beneficiaries.
So long as the Intercreditor Agreements remain in force pursuant to their terms,
(a) any action taken or not taken by the Credit Agreement Collateral Agent or
the Enforcement Collateral Agent (as the case may be) pursuant to the provisions
hereof shall be deemed to be an action taken or not taken (as the case may be)
by a Collateral Agent pursuant to the provisions of the Intercreditor
Agreements, (b) without limiting the generality of the foregoing, in taking or
not taking any such action, Credit Agreement Collateral Agent or the Enforcement
Collateral Agent (as the case may be) shall have the full benefit of all
exculpatory provisions in the Intercreditor Agreements, and (c) except for those
specific instances when the Credit Agreement Collateral Agent (in such capacity)
is expressly authorized to act (or not act) pursuant to the provisions of this
Guarantee, only the Enforcement Collateral Agent may take any action, on behalf
of the Beneficiaries, to enforce this Guarantee against Completion Guarantor.
     26. Not a Contract to Make a Loan, Etc. This Guarantee shall not be deemed
to be a contract to make a loan, or extend other debt financing or financial
accommodation, for the
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

18



--------------------------------------------------------------------------------



 



benefit of the Company or to issue a security of the Company within the meaning
of Section 365(c)(2), (e)(2)(B) of the United States Bankruptcy Code.
     27. Governing Law; Jurisdiction; Etc.
          27.1 GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEVADA.
          27.2 SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEVADA SITTING IN CLARK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE DISTRICT OF NEVADA, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTEE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEVADA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTEE SHALL AFFECT ANY RIGHT THAT ANY
COLLATERAL AGENT OR ANY BENEFICIARY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTEE AGAINST COMPLETION GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          27.3 WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 27.2 OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMUTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
          27.4 SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

19



--------------------------------------------------------------------------------



 



     28. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     29. Integration of Terms. This Guarantee contains the entire agreement
between Completion Guarantor and the Beneficiaries relating to the subject
matter hereof and supersedes all oral statements and prior writings with respect
hereto.
     30. No Defense. Completion Guarantor expressly agrees that its continuing,
several liability for the Guaranteed Obligations shall not be affected or
diminished in any way by any defense, including, without limitation, any
sovereign immunity defense, Dubai World may possess or assert with respect to
Dubai World’s obligations under the Dubai World Completion Guarantee. The
execution hereof by Completion Guarantor is not founded upon an expectation or
understanding that Dubai World will not possess or assert any sovereign immunity
defense or any other defense with respect to payment under the Dubai World
Completion Guarantee. It is understood and agreed that nothing in this Section
shall diminish or otherwise detract from Completion Guarantor’s waivers of
defenses set forth in this Guarantee.
     31. Satisfaction. Subject in all respects to automatic reinstatement
pursuant to the provisions of Section 9, this Guarantee shall be deemed
satisfied (and thus, of no further force and effect) upon the final resolution,
whether via adjudication pursuant to a final and nonappealable order or judgment
of a court of competent jurisdiction, payment, or settlement, of all Completion
Costs (and attendant amounts, if any, owing under Section 19); provided,
however, that such satisfaction shall have no effect on (and specifically, shall
not in any manner whatsoever vitiate, affect the validity or finality, un-do, or
otherwise disturb) any Completion Cost previously paid or otherwise resolved,
whether pursuant to the provisions of this Guarantee or otherwise.
     32. Severability. Consistent with the provisions of Section 21 hereof,
wherever possible, each provision of this Guarantee will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guarantee is prohibited by or invalid under such law, such provision
will be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guarantee.
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

20



--------------------------------------------------------------------------------



 



     33. Conflicts Among Documents. Any conflict between the provisions of this
Guarantee and the provisions of any agreement or other instrument relating to
any of the Secured Obligations shall be governed by the provisions of this
Guarantee.
     34. Nature of Secured Obligations Inter Se. Completion Guarantor
acknowledges that the purpose of this Guarantee is to provide for the resolution
of Completion Costs so that mechanics liens and other covered claims on
CityCenter that might otherwise constitute competing (and/or senior) lien claims
in and to CityCenter to the possible detriment of the Beneficiaries (regardless
of the relative priority of the liens or other rights of the Beneficiaries inter
se) are (and can be) discharged. As such, Completion Guarantor further
acknowledges that nothing contained herein is intended to contradict or be
deemed to be evidence of an intent to otherwise vary the meaning of the
provisions of the Intercreditor Agreements, including as to the nature,
priority, or potential classification of the Secured Obligations inter se,
including the provisions of the General Intercreditor Agreement to the effect
that (i) the Junior Lien Secured Parties’ claims against the Company and/or any
other Grantor (as such term is defined in the General Intercreditor Agreement),
including in respect of the Common Collateral (as such term is defined in the
General Intercreditor Agreement), constitute claims separate and apart (and of a
different nature) from each of the Credit Agreement Obligations and the
Additional First Lien Obligations against the Company and each other Grantor (as
such term is defined in the General Intercreditor Agreement), including in
respect of the Common Collateral, (ii) the grant of Liens (as such term is
defined in the General Intercreditor Agreement) to secure either the Credit
Agreement Obligations or the Additional Lien Obligations each constitutes a
separate and distinct grant of Liens from any Liens granted to secure the Junior
Lien Obligations; and (iii) because of, among other things, their differing
payment terms, their differing covenant rights, and their differing rights in
the Common Collateral (including vis a vis any Grantor and/or in directing the
exercise of any rights in and remedies against the Common Collateral), each of
the Credit Agreement Obligations and the Additional First Lien Obligations is
fundamentally different from each other and moreover, each is fundamentally
different and distinct from (and substantially dissimilar, within the meaning of
Section 1122 of the Bankruptcy Code, to) the Junior Lien Obligations and must be
separately classified in any Plan of Reorganization (as such term is defined in
the General Intercreditor Agreement) proposed or confirmed in an Insolvency or
Liquidation Proceeding (as such term is defined in the General Intercreditor
Agreement).
     35. Amendment, Restatement, and Continuation of Original Guarantee. This
Guarantee shall not replace the Existing Completion Guarantee and shall not
otherwise become effective unless and until the occurrence of the Effective
Date. Completion Guarantor irrevocably acknowledges and confirms: (a) that, upon
such effectiveness, this Guarantee shall constitute an amendment, restatement,
and uninterrupted continuation of the Original Guarantee (it being agreed that
the remaining claims under the Original Guarantee are limited to the Completion
Costs and to the other Guaranteed Obligations under Section 19 relating
thereto), (b) that the Completion Guarantor’s obligations hereunder were first
incurred to the extent set forth therein upon the initial execution and delivery
of the Original Guarantee and expanded, if at all, to the extent set forth in
the Existing Completion Guarantee, (c) that nothing contained in the Amended and
Restated Credit Agreement, the Additional First Lien Agreement, the Junior Lien
Indenture, the First Lien Intercreditor Agreement, the General Intercreditor
Agreement, or in any other loan document involving the Company impairs or
otherwise adversely affects or shall be
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

21



--------------------------------------------------------------------------------



 



deemed to have impaired or to have otherwise adversely affected any of the
Completion Guarantor’s obligations under the Original Guarantee and Existing
Completion Guarantee as amended and restated first in the Existing Completion
Guarantee and now herein, (d) that such Original Guarantee, as amended and
restated first in the Existing Completion Guarantee and now herein, otherwise
remains in full force and effect, (e) that the Completion Guarantor hereby
reaffirms and ratifies the Original Guarantee, as amended and restated first in
the Existing Completion Guarantee and as now limited herein, in each and every
respect, and (f) that this Guarantee constitutes its valid and binding
obligations.
[Signature Page to Follow]
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Completion Guarantor has caused this Guarantee to be
duly executed and delivered as of the day and year first written above.

            MGM Resorts International, formerly known as
MGM MIRAGE, a Delaware corporation
      By:   /s/ William M. Scott IV         William M. Scott IV       
Authorized Representative     

          AGREED AND ACCEPTED:

BANK OF AMERICA, N.A.
as Credit Agreement Collateral Agent
      By:   /s/ Maurice Washington         Name:   Maurice Washington       
Title:   Vice President        U.S. BANK, NATIONAL ASSOCIATION,
as Additional First Lien Collateral Agent
      By:   /s/ Raymond S. Haverstock         Name:   Raymond S. Haverstock     
  Title:   Vice President        U.S. BANK, NATIONAL ASSOCIATION,
as Junior Lien Collateral Agent
      By:   /s/ Raymond S. Haverstock         Name:   Raymond S. Haverstock     
  Title:   Vice President       

Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

 



--------------------------------------------------------------------------------



 



Schedule I
Pending Mechanics Lien Claims
[see attached]
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

 



--------------------------------------------------------------------------------



 



Schedule I
Pending Mechanics Lien Claims
Revised 1/12/2011

                      CLAIMANT   AMOUNT   DOCUMENT NO.   COMMENT
Perini Building Company
  $ 313,003,141.00       20100328-3424     Lis Pendens 20100507-4223/GlennReider
Lis Pendens 20100528-4152 /Northwestern Inc LP 20100803-3176 /Lone Mountain
Excavation 20100614-1832/Coco Concrete 20100702-4110/20100713-2886/Amendment
20101014-3458/Amendment 20101915-180/Amended 20101108-3465/Amended 20101223-474
Fisk Electric Company
  $ 38,015,095.00       20100402-3092     Amended 20100512-4350
Desert Plumbing & Heating Co
  $ 19,104,671.00       20100402-3572      
Standard Drywall Inc.
  $ 18,870,346.00       20100405-609     New Lien 20100910-3708
Western Tile Marble
  $ 8,271,209.00       20100423-2987     Partial Reon 20100928-3951
Enclos Corp.
  $ 7,363,784.00       20100326-3201      
Pacific Coast Steel Inc.
  $ 7,044,205.09       20100406-1326      
Rapid Mechanical Contractors, Inc.
  $ 6,628,509.94       20100219-3744      
Rapid Mechanical Contractors, Inc.
  $ 5,624,088.56       20100219-3745      
Show Canada Industries
  $ 5,235,116.02       20090923-1986     Amended 20100514-1908
Amazon Masonry Inc.
  $ 4,543,000.00       20101206-311      
Steel Engineers, Inc.
  $ 3,619,304.00       20100104-4777     Amended 20100708-4184
Southwest Circle Group, Inc.
  $ 3,176,047.00       20100302-3340      
Schuff Steel Company
  $ 2,576,164.54       20100408-4051      
Amazon Masonry
  $ 2,552,004.24       20100217-3753      
Southwest Steel
  $ 2,213,876.71       20100412-1757     Amended 20100505-2584/Amended
20100630-1087/20100728-3325/Partial Recon 20100820-3651/Partial Recon
20100807-4282/Partial Recon 20100921-3847/Partial Recon 20101006- 912/Amended
Partial Recon 20101007-1344/Partial Recon 20101027- 2336/Partial Recon
20101130-2219
Silver Steel Inc.
  $ 1,975,438.90       20100419-1099      
Converse Professional Group
  $ 1,648,333.70       20100812-1545      
Coco Concrete Construction
  $ 1,595,428.00       20100821-3671      
Silver Steel Inc.
  $ 1,465,140.46     20100419-1100    
Pacific Coast Steel
  $ 1,430,943.43       20100514-273      
BAZ Construction
  $ 1,352,806.30       20100616-242      
Dumas Concepts in Building Inc.
  $ 1,206,025.00       20100507-672      
Pacific Coast Steel Inc.
  $ 1,182,977.56       20100406-1349      
Century Steel Inc.
  $ 1,114,448.34       20100514-272     Researching if duplicate of
20100406-1343
Converse Professional Group
  $ 1,098,889.13       20100812-1547      
Converse Professional Group
  $ 1,098,889.13       20100812-1548      
Century Steel Inc.
  $ 1,073,792.20       20100406-1322      
F. Rodgers Corp.
  $ 1,039,649.17       20100302-683     Amended 20100505-4148
Insulation Contracting & Supply Inc.
  $ 1,007,100.00       20101124-2264      
Rapid Mechanical Contractors, Inc.
  $ 1,003,696.24       20100219-3748      
Silver Steel Inc.
  $ 938,535.00       20100419-2280      
Commercial Cabinet Company
  $ 802,429.16       20100728-377      
Pacific Coast Steel Inc.
  $ 797,056.83       20100406-1331      
Far East Aluminum Works
  $ 750,000.00       20100423-2988     Amended 20100517-3458/Partial Recon
20101001-3179
Century Steel Inc.
  $ 743,343.67       20100406-1325      
Pacific Coast Steel Inc.
  $ 737,665.83       20100406-1333      
Pacific Coast Steel
  $ 710,791.84       20100707-117      
Pacific Coast Steel Inc.
  $ 618,460.67       20100406-1324      
National Air Balance
  $ 577,741.17       20100601-544      
Century Steel Inc.
  $ 576,435.41       20100406-1348      
Siemens Industry Inc.
  $ 567,702.98       20100728-2705     Amended 20101115-3079
Converse Professional Group
  $ 549,444.57       20100812-1546      
The Converse Professional Group
  $ 549,444.57       20100826-1240      
Big Town Mechanical
  $ 549,414.53       20100328-387     Amended 20100506-3924/Partial Recon
20101019-2948
Metalmen Inc.
  $ 547,839.61       20100322-2297      
Enclos Corp.
  $ 528,751.00       20100328-3200      
F. Rodgers Corp.
  $ 516,755.97       20100505-4143     Amended 20100525-2054
Dumas Concepts in Building Inc.
  $ 513,856.00       20100507-673      
Century Steel Inc.
  $ 499,331.88       20100406-1341      
Ca. Whsl Mat Sply dba Calply
  $ 488,342.73       20100112-4065      
Lewis Equipment Company
  $ 451,927.03       20100323-4057      
Enclos Corp.
  $ 400,488.00       20100326-3199      
Southern Nevada Paving
  $ 400,000.00       20100429-2517     Partial Recon 20101109-2044
California Wholesale Supply/dba Calply
  $ 399,983.15       20100429-4212      
Rock Island Rigging
  $ 390,139.29       20100323-4058      
Silver Steel Inc.
  $ 362,328.00       20100419-1098      
ControlWorks, Inc.
  $ 361,588.17       20100927-5362      
Lewis Equipment Company
  $ 357,973.73       20100323-4056      
Siemens Industry Inc.
  $ 349,257.29       20101230-1318      
The Tooles Contracting Group
  $ 345,860.92       20100604-1714      





--------------------------------------------------------------------------------



 



Schedule I
Pending Mechanics Lien Claims
Revised 1/12/2011

                      Nova Quality Assurance Consulting Services LLC   $
342,104.99       20100607-3417     Amended 20100927-1324
Bombard Mechanical LLC
  $ 340,374.91       20100128-3025     Beso / Lis Pendens 20100429-4708
Century Steel Inc.
  $ 321,083.53       20100408-1330      
Bombard Electric
  $ 306,431.00       20100121-2134     Lis Pendens 20100429-4709
ControlWorks, Inc.
  $ 296,782.54       20100922-2730      
Southwest Circle Group, Inc.
  $ 284,114.00       20100302-3341      
Rock Island Rigging
  $ 275,348.34       20100323-4055      
IMG Mechanical Group
  $ 265,204.40       20100602-3988     Wolfgang Puck Brasserie
F. Rodgers Corp.
  $ 281,731.14       20100427-4348      
Pacific Coast Steel Inc.
  $ 260,928.57       20100406-1342      
Lewis Equipment Company
  $ 260,088.11       20100323-4059      
Glasswall Construction, Inc.
  $ 255,000.00       20100922-2551      
Jetstream Construction, Inc.
  $ 241,796.53       20101105-2604      
Maximum Enterprises, LLC
  $ 239,666.58       20100225-4552      
F. Rodgers Corp.
  $ 221,618.00       20100427-4338      
Union Erectors LLC
  $ 209,125.00       20100512-90      
Shawmut Woodworking & Supply
  $ 206,535.00       20100930-4603      
Metalmen Inc.
  $ 183,189.40       20100322-2298      
Henri Specialties Co. Inc.
  $ 182,468.00       20100301-3456     Amended 20100308-5116; Amend
20100309-3335
Century Steel Inc.
  $ 180,013.40       20100514-274      
Cambridge Architectural
  $ 179,743.13       20100312-2111     Amended 20100323-2664/20100603-1482
F. Rodgers Corp.
  $ 176,415.33       20100427-4345      
Insulation Contracting & Supply Inc.
  $ 171,924.52       20100503-3748      
Pacific Coast Steel Inc.
  $ 171,649.28       20100406-1347      
Anning-Johnson Company
  $ 170,770.00       20100517-1915     Wolfgang Puck Brasserie
F. Rodgers Corp.
  $ 168,696.12       20100427-4348      
TAB Contractors Inc.
  $ 165,000.00       20100409-3740     Amended 20100421-3448 /
20100528-3743/20101203-1674
Lone Mountain Excavation & Utilities
  $ 160,725.88       20100528-340      
Global Island, Inc.
  $ 158,624.00       20100219-3587     Masa Japanese
Tooles Contracting Group
  $ 153,555.14       20100616-379      
Brand Energy Services LLC
  $ 150,093.20       20100506-531      
Brand Energy Services LLC
  $ 150,093.20       20100513-2263      
Global Island, Inc.
  $ 147,249.00       20100219-3588     Cafe Centro
Lone Mountain Excavation & Utilities
  $ 146,577.12       20100601-2238      
Union Erectors LLC
  $ 141,253.00       20100512-18      
Silver Steel Inc.
  $ 140,826.00       20100419-2281      
IMG Mechanical Group
  $ 140,079.00       20100514-3885      
Century Steel Inc.
  $ 139,702.98       20109406-1334      
Commercial Cabinet Co.
  $ 139,622.10       20100408-524      
IMG Mechanical Group
  $ 135,111.00       20100427-4404      
Greene Construction
  $ 132,921.17       20100105-4260     Amended
20100208-2059/20100414-3218/20100526-2450/20100601896
Metalmen Inc.
  $ 120,186.60       20100825-4020      
PA Las Vegas, LLC
  $ 120,121.99       20100226-4435     World News Kaffee & The Cup
LLO Inc dba Acme Electric
  $ 120,000.00       20100409-3739     Amended 20100421-3447 /
20100528-3744/20101203-1873
Mechanical Insulation Spec.
  $ 119,402.59       20090717-4165     Amended 20100115-1354/20100504-3228 /
20100520-1462 / 20100602-3757 / 20100610-4533/Partial Recon 20101222-3508
Commercial Cabinet Co.
  $ 116,148.00       20100408-525      
Century Steel Inc.
  $ 110,070.00       20100408-1336      
Lone Mountain Excavation & Utilities
  $ 107,741.88       20100528-337      
Rock Island Rigging
  $ 105,071.00       20100323-4053      
Eberhard Southwest Roofing
  $ 104,997.00       20100716-2597      
Century Steel Inc.
  $ 104,772.00       20100406-1318      
F. Rodgers Corp.
  $ 103,512.40       20100427-4343      
Pacific Coast Steel Inc.
  $ 103,110.45       20100406-1338      
Century Steel Inc.
  $ 102,713.78       20100406-1346      
F. Rodgers Corporation
  $ 101,758.61       20100505-4137     Wolfgang Puck Brasserie
Maloney & Bell General Contractors, Inc.
  $ 100,181.98       20100301-3037      
Siemens Industry Inc.
  $ 98,750.00       20100517-2706      
Insulation Contracting & Supply Inc.
  $ 97,863.28       20100503-3747      
C. R. Laurence Co Inc
  $ 96,981.51       20100301-1150      
Tiffiny Decorating Co.
  $ 95,540.20       20100112-2586     Amended 20100205-3365/Amended
20100511-3846 / Amended 20101012-3663
National Air Balance
  $ 91,814.80       20100601-545      
Rock Island Rigging
  $ 91,773.43       20100402-1447      
Recreation Development Co.
  $ 89,428.00       20100413-3814      
Siemens Industry Inc.
  $ 87,453.74       20101230-1383      
Pacific Coast Steel Inc.
  $ 83,312.81       20100406-1323      
Absolute Metals LLC
  $ 82,327.20       20100513-2924     Wolfgang Puck Brasserie
Penhall Company
  $ 81,794.36       20100603-3061     Amended 20101112-4107
IMG Mechanical Group
  $ 81,357.27       20100602-3987     Wolfgang Puck Pods





--------------------------------------------------------------------------------



 



Schedule I
Pending Mechanics Lien Claims
Revised 1/12/2011

                 
Anning-Johnson Company
  $ 80,053.30     20100623-2472   Extension 20101223-5282
Desert Plumbing & Heating Co
  $ 79,077.04     20100402-3571   Amended 20101110-1106
F. Rodgers Corp.
  $ 78,968.64     20100505-4142   Amended 20100525-2056
Tiffany Decorating Company
  $ 77,925.52     20100927-4708    
Ahern Rentals
  $ 77,117.99     20100514-2744    
Lally Stell, Inc.
  $ 77,037.86     20100219-1300   Harmon Lobby
Siemens Industry Inc.
  $ 74,534.25     20100728-2698    
Siemens Industry Inc.
  $ 72,971.62     20101118-273    
Global Island, Inc.
  $ 72,951.00     20100219-3590   Block C-Sobella
Nedco Supply
  $ 71,247.39     20101216-4257    
Ca. Whsl Mat Sply dba Calply
  $ 69,162.21     20100112-4066    
F. Rodgers Corporation
  $ 69,016.50     20100106-2430    
Sierra Glass & Mirror
  $ 68,128.00     20100413-3825    
Century Steel Inc.
  $ 65,708.90     20100406-1337    
Global island, Inc.
  $ 64,054.00     20100219-3589   American Bistro
American Door Installation
  $ 63,022.11     20100910-3689    
Lloyd’s Refrigeration, Inc.
  $ 62,841.71     20100310-2832   Amendment 20101013-2035/Amendment
20101019-2417/Amended
20101026-960
Lloyd’s Refrigeration Inc.
  $ 62,722.03     20100422-1445   Wolfgang Puck Brasserie
Insulation Contracting & Supply Inc.
  $ 51,757.00     20100422-3728   Amended
20100527-2240/20100615-3288/20100927-4111/20100929-4188/20101001-3289
Kirkwood Stone Tile & Carpet Inc.
  $ 60,460.60     20101208-1685    
F. Rodgers Corp.
  $ 58,816.86     20100427-4333    
Lone Mountain Excavation & Utilities
  $ 58,378.53     20100528-341   Amended 20100604-5339
Culinary Design and Fixture Inc.
  $ 58,334.00     20100929-4188   Amended 20101028-956/Amended
20101108-3452/Amended
20110106-t231
Collcrete Corporation
  $ 56,962.70     20100405-3898    
Century Steel Inc.
  $ 55,046.93     20100406-1345    
F. Rodgers Corp.
  $ 54,517.44     20100503-3952    
Peek Construction Company d/b/a El Camino Construction
  $ 53,448.65     20100329-3261   Amended 20100416-3556 (also amends
20100315-3510)/Amended 20101109-1445
Peek Construction Company d/b/a El Camino Construction
  $ 53,448.65     20100329-3263   Amended 20100416-3555/Amended 20101109-1446
Peek Construction Company d/b/a El Camino Construction
  $ 53,448.65     20100329-3264   Amended 20100416-3553/Amended 20101109-1447
Peek Construction Company d/b/a El Camino Construction
  $ 53,448.65     20100329-3265   Amends 20100315-3512, 20100315-3513, Amend
20100416-3557/ Amended 20101109-1448
Sierra Glass & Mirror Inc.
  $ 61,400.00     20100325-4077    
Insulation Contracting & Supply Inc.
  $ 49,624.12     20100503-3746    
S3H, Inc.
  $ 48,605.95     20100521-1512   Amends 20100219-3741, 3742, 3743/Amended
20100714-
1820/Partial Recon 20101004-3729/Partial Recon
Insulation Contracting & Supply Inc.
  $ 45,405.64     20100503-3749    
Penhall Company
  $ 45,148.48     26100716-2780   Amended 20101112-4108/Amended 20110107-1623
Energy Mechanical Insulation
  $ 43,079.00     20100630-4097    
Glaziers Joint Trust Funds
  $ 43,000.00     20100824-669    
Brand Energy Services LLC
  $ 42,768.23     20100512-1757    
ControlWorks, Inc.
  $ 40,739.00     20100927-2583    
Kirkwood Stone Tile & Carpet Inc.
  $ 38,582.00     20100819-1084   Amended 20100826-2300
Reliable Steel Inc.
  $ 38,299.00     20100421-1754    
Long Building Technology
  $ 38,070.00     20100111-2911   Beso Restaurant
Royal Metal Works Corp
  $ 37,394.38     20100128-3024   Amended 20100217-3197
Century Steel Inc.
  $ 36,485.25     20100406-1327    
Peek Construction Company d/b/a
El Camino Construction
  $ 36,205.40     20100329-3262   Amended 20100416-3554
Acoustical Material Services
  $ 35,597.10     20100222-1887    
The Tooles Contracting Group
  $ 35,449.00     20100604-1716    
F. Rodgers Corp.
  $ 31,139.53     20100306-4139    
Lewis Equipment Company
  $ 31,121.49     20100402-1446    
Pacific Coast Steel Inc.
  $ 29,338.35     20100406-1340    
Hendrick Screen Company
  $ 27,603.83     20100602-3240    
Apex Electric
  $ 27,168.47     20100409-114   Released 20100924-839
Concrete Coring of Nevada, Inc.
  $ 26,654.00     20100603-1199    
The Reliable Automatic Sprinkler Co. Inc.
  $ 24,193.22     20100308-131    
Lone Mountain Excavation & Utilities
  $ 22,450.11     20100601-2235    
F. Rodgers Corporation
  $ 21,906.81     20091202-3759   Beso Restaurant
Brand Energy Services LLC
  $ 20,668.68     20100506-532    
Brand Energy Services LLC
  $ 20,668.68     20100513-2262   Researching if duplicate of 20100506-0532
Corradini Corp.
  $ 19,724.00     20100511-2604    
PWt Construction, Inc.
  $ 18,745.79     20100310-2329   The Rodney Laugh Gallery dba The Laugh Road,
Inc./ Amended 20100902-4452/Amended 20100921-4648
Reliable Steel Inc.
  $ 18,013.00     20100421-1755    
Pacific Coast Steel
  $ 17,677.87     20100514-271    
Waco Scaffolding & Equipment
  $ 17,519.20     20100611-3892    
Young Electric Sign Company
  $ 17,108.00     20100614-3587    
Avanti Glass and Mirror
  $ 17,066.00     20100505-1342    





--------------------------------------------------------------------------------



 



Schedule I
Pending Mechanics Lien Claims
Revised 1/12/2011

                     
Pacific Coast Steel Inc.
  $ 16,230.00       20100406-1319      
Southwest Circle Group, Inc.
  $ 15,897.00       20100329-671      
Rode Bros. Pacific Inc.
  $ 15,748.00       20100504-1326     Amended
20100822-3198/20100820-1198/20100827-1339/Partial
Recon 20101112-1830/Partial Recon 20101209-1298
Rode Bros. Pacific Inc.
  $ 15,748.00       20101220-984      
Urate & Sons Cement, Inc.
  $ 13,996.30       20101209-1200      
Insulation Contracting & Supply Inc.
  $ 12,294.68       20100503-3745      
Desert Boilers & Controls Inc.
  $ 11,750.00       20100617-3412      
Century Steel Inc.
  $ 11,057.17       20100408-1332     —
Ahern Rentals
  $ 10,895.47       20100507-493      
Siemens Industry Inc.
  $ 10,478.00       20100728-3178      
Sierra Glass & Mirror
  $ 10,444.56       20100916-2546      
Oldcastle Glass
  $ 10,368.65       20160420-910     Retail-BESO
Rock Island Rigging
  $ 9,815.00       20100323-4054      
H & E Equipment SVCS/403B
  $ 9,545.78       20101214-1025      
Sunbelt Controls, Inc.
  $ 9,378.00       20101217-1300     Re-recorded 20101229-3341
Ahern Rentals
  $ 9,243.63       20100513-541      
Silver Steel Inc.
  $ 9,159.00       29100419-2282      
F. Rodgers Corporation
  $ 9,159.00       20100308-1256     Beso
Omniteam, Inc.
  $ 9,000.00       20100122-4281     Beso
Sherwin-Williams Company
  $ 8,958.00       20100324-228      
The Converse Professional Group
  $ 8,862.01       20100827-1059      
The Converse Professional Group
  $ 8,862.01       20100827-1060      
The Converse Professional Group
  $ 8,862.01       20100827-1061      
The Converse Professional Group
  $ 8,862.01       20100827-1062      
The Converse Professional Group
  $ 8,862.01       20100827-1063      
The Converse Professional Group
  $ 8,862.01       20100827-1064      
The Converse Professional Group
  $ 8,862.01       20100827-1065      
The Converse Professional Group
  $ 8,862.01       20100827-1066      
The Converse Professional Group
  $ 8,862.01       20100827-1070      
The Converse Professional Group
  $ 8,862.01       20100827-1071      
The Converse Professional Group
  $ 8,862.01       20100827-1072      
The Converse Professional Group
  $ 8,862.01       20100827-1073      
The Converse Professional Group
  $ 8,862.01       20100827-1074      
The Converse Professional Group
  $ 8,862.01       20100827-1075      
The Converse Professional Group
  $ 8,862.01       20100827-1076      
Control/Works, Inc.
  $ 8,550.00       20100927-5360      
Ahern Rentals
  $ 8,473.88       20100507-495     Amended 20101207-2196
Avanti Glass and Mirror
  $ 8,394.00       20100505-1344      
Russ Steel Company, Inc.
  $ 8,334.00       20100216-00401     Amended 20100222-00485
CG & B Enterprises
  $ 7,938.08       20100511-2423      
Siemens Industry Inc.
  $ 7,760.00       20100728-3171      
F. Rodgers Corp.
  $ 7,755.44       20100505-4151      
Jensen Pracast
  $ 7,588.76       20100426-4071      
ControlWorks, Inc.
  $ 7,400.00       20100927-5361      
Long Building Technology
  $ 7,099.03       20100107-3024      
RPM Mechanical Inc.
  $ 7,068.30       20100810-952      
F. Rodgers Corporation
  $ 6,794.00       20100505-4138     Wolfgang Puck Pods
National Air Balance
  $ 5,738.74       20100801-543      
A-1 Concrete Cutting & Demo
  $ 5,730.00       20100429-2793      
Absolute Metals LLC
  $ 5,522.08       20100427-747      
Paramount Scaffold Inc.
  $ 5,151.00       20100402-3281      
Pacific Coast Steel Inc.
  $ 4,972.00       20100406-1321      
Century Steel Inc.
  $ 4,724.00       20100406-1320      
Paramount Scaffold Inc.
  $ 4,530.00       20100217-4612      
Avanti Glass and Mirror
  $ 4,280.30       20100505-1343      
Hyde Consulting Services, LLC
  $ 4,267.50       20101022-3027      
Lone Mountain Excavation & Utilities
  $ 3,696.97       20100528-338      
Las Vegas Supply
  $ 3,633.12       20100419-4486      
Lone Mountain Excavation a Utilities
  $ 2,840.00       20100528-339      
Ahern Rentals
  $ 2,801.76       20100514-2742      
Nevada Ready Mix Corporation
  $ 2,619.00       20100217-2979      
ProSpectra Contract Flooring
  $ 2,580.49       20100407-778     Tourbillion
Pape Material Handling dba Pape Rents
  $ 2,390.96       20100430-3988     Wolfgang Puck Pods
Reliable Steel Inc.
  $ 2,149.00       20100421-1756      
Pape Material Handling dba Pape Rents
  $ 1,960.41       20100427-4225      
Modernfold of Nevada LLC
  $ 1,563.89       20100506-3923     Partial Recon 20101012-1111/Partial Recon
20101027-2517
Pacific Coast Steel Inc.
  $ 1,282.16       20100406-1335      
Century Steel Inc.
  $ 1,273.65       20100406-1339      

 



--------------------------------------------------------------------------------



 



Schedule I
Pending Mechanics Lien Claims
Revised 1/12/2011

                     
Reade & Associates
  $ 1,062.70     20100405-3897        
H & E Equipment SVCS/77
  $ 968.69     20100513-3785        
Pape Material Handling dba Pape Rents
  $ 951.51     20100427-4224        
Pape Material Handling dba Pape Rents
  $ 778.32     20100427-4226        
F. Rodgers Corp.
  $ 622.00     20100817-715        
Lone Mountain Excavation & Utilities
  $ 545.02     20100528-342        
F. Rodgers Corp.
  $ 468.08     20100505-4141        
F. Rodgers Corp.
  $ 400.00     20100817-714        
 
                   
TOTAL
  $ 496,225,524.53              

 



--------------------------------------------------------------------------------



 



Schedule II
Description of Work Relating to
Remaining Construction Costs
[see attached]
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

 



--------------------------------------------------------------------------------



 



Schedule II
Remaining Construction Costs

              Estimated       Completion   Projects / Scopes   Guarantee  
 
       
High limit slot room (Spin)
  $ 2,000,000  
Landscaping
    1,500,000  
Signage
    1,500,000  
Casino Lighting
    1,000,000  
Buffet layout
    1,000,000  
Gold Lounge
    700,000  
View Bar
    400,000  
 
     
Total
  $ 8,100,000  
 
     

Note:   Construction of some items listed above have already been substantially
completed as of the Effective Date.

1 of 1

 



--------------------------------------------------------------------------------



 



Schedule III
Schedule of Crystals TA Expenses as of the Date Hereof
[see attached]
Second Amended and Restated Sponsor
Completion Guarantee (MGM Resorts International)

 



--------------------------------------------------------------------------------



 



Schedule III
Crystals TA Expenses

                                      Remaining                     Cost As    
Cost per   Space   Sq Ft     Nov-10 PTD     Square Foot  
With an Executed Lease
                       
110/210
    15,525     $ 2,831,800     $ 182  
200
    10,952       2,007,866       183  
156/256
    9,926       1,247,350       126  
102
    7,693       1,100,000       143  
142
    9,814       975,000       99  
224
    3,000       900,000       300  
233
    7,963       712,868       90  
124
    5,416       700,000       129  
140
    5,719       675,000       118  
240
    8,394       619,760       74  
262
    1,980       594,100       300  
274
    3,614       556,556       154  
144
    2,444       550,350       225  
303
    10,231       500,000       49  
260/360
    13,293       447,858       34  
180
    5,000       375,000       75  
250
    2,886       288,600       100  
270
    4,144       248,640       60  
134
    1,935       193,500       100  
222
    1,849       188,040       102  
220
    4,165       187,000       45  
221
    4,660       186,400       40  
145
    1,870       180,000       96  
275
    4,592       136,915       30  
 
                 
Subtotal
    147,065     $ 16,402,604     $ 112  
 
                       
Without An Executed Lease
                       
232
    6,197     $ 3,098,500     $ 500  
100
    14,732       2,700,000       183  
141
    6,502       1,950,600       300  
127
    5,925       1,185,000       200  
225
    2,878       1,151,200       400  
228
    2,002       1,001,000       500  
207
    994       397,600       400  
133
    1,949       194,900       100  
206
    789       157,800       200  
242
    786       79,000       101  
 
                 
Subtotal
    42,754     $ 11,915,600     $ 279  
 
                       
Not Yet Assigned to Any Spaces
          $ 3,575,679          
Reimbursements from Fendi and Beso
            ($5,128 )        
 
                 
Total TA Funds Remaining to Pay
    189,819     $ 31,888,755     $ 168  
 
                 

 